DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Amendment
	Applicant amendments filed 09/20/2022 and 10/20/2022 have been entered. Applicant amendments overcomes the previous 112(b) rejection set forth in the Office Action mailed 07/20/2022. The previous 112(b) rejection is withdrawn. 
	It is noted that Applicant amendments in the claim set filed 09/20/2022 were not entered previously, and should have been shown in the current claim set filed 10/20/2022 as being underlined. 

Status of Claims
	Claims 1, 5-16 remain pending in the application, with claims 1, 5-11, 16 being examined and claims 12-15 remaining withdrawn pursuant to the election filed 12/30/2021. 

Claim Objections
Claim 1 is objected to because of the following informalities: lines 28-29 recites “an entirety of each section being coated with the respective organic ligand having the different respective concentrations of the organic ligands”. It appears that the first occurrence of “organic ligands” should instead be organic material, such that it would recite “an entirety of each section being coated with the respective organic material having the different respective concentrations of the organic ligands”, alternatively “respective reagent”. It is currently unclear how the section is coated with a respective organic ligand having different concentrations of organic ligands. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A) in view of Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), Tsai (US-2015/0254845-A1), and Campbell (GB-2386331-A). 
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 310) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (310), wherein each of the plurality of the microfluidic structures comprises ([0084], Figure 4): 
It is understood that Figure 4 is showing platform 310 that has several microfluidic components on it, however it is just a section of the platform 310. As seen in Figure 3, which shows a disc fully, there are multiple sets of microfluidic components. As such, it is understood that Figure 4 is just a part of the disc and the full disc will have multiple sets of microfluidic structures similar to that seen in Figure 3. 
a sample injection unit (port 311a) configured to receive an injection of a respective fluid sample containing heavy metals ([0086], Figure 4); 
[0086] states that port 311a (sample injection unit) is formed in platform 310 (rotatable platform) and is capable of injecting the sample into first chamber 313a. Further, [0102] states that a signal is generated due to a reaction of a specific substance in a sample, where the substance can include heavy metals. 
a microfluidic siphon channel (microfluidic channel 331a) which is a passage providing fluid communication between the sample injection unit (311a) and one end of a detection unit (absorber 320) ([0088], [0090], Figure 4); 
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
As stated previously, it is understood that there will be multiple sets of the microfluidic structures seen in Figure 4 in the same arrangement seen in Figure 3. It is seen in Figure 3 that there are multiple ports 211b that allow fluid to be injected into chamber 213a ([0077]). It is understood that there will similarly be multiple ports 311a (sample injection unit) to inject sample into each chamber 313a ([0086]). 
wherein the device is configured to move the respective fluid samples from the respective sample injection unit (311a) to the respective microfluidic siphon channel (331a) and then to the respective detection unit (320) when the rotatable platform (310) is rotated, 
[0001] states that the device is drawn to a disk-shaped microfluidic device rotatable around a central axis as a rotation axis. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a.
wherein each detection unit (320) comprises a respective reservoir area (second chamber 313b) which connects one end of each of the plurality of the detection members (320) with the respective microfluidic channel (331a), 
It is understood that the second chamber 313b is a reservoir area, and it is further seen in Figure 4 of Cho that the second chamber 313b (reservoir area) is connected to microfluidic channel 331a.
While Cho does teach a detection unit (absorber 320), Cho does not teach the detection unit comprising a plurality of detection members;
In the analogous art of centrifugal devices, Yoo teaches a thin film centrifuge device with an assay site that includes a porous membrane or strip (Yoo; abstract, [0103]). 
Specifically, Yoo teaches where an assay site 132 includes porous membrane or strip 41 (Yoo; [0103], Figure 2). Figure 17 depicts a thin film centrifuge similar to that seen in Figure 2, however there are a plurality of assay sites 132a, 132b, and 132c to provide a biochemical reaction assay or immunological analysis using strip 41 (Yoo; [0172]). It is understood that all three assay sites 132a-132c are connected to a common buffer chamber 131d, which receives sample from specimen chamber 131a (Yoo; [0172]). 
It would have been obvious to one skilled in the art to modify the device of Cho such that there are multiple absorbers as taught by Yoo, because Yoo teaches that a device with multiple assay sites enables a multiplex assay of a single sample (Yoo; [0172]). 
It is understood that Cho will now have multiple absorbers 320 per single liquid source as taught by Yoo, and that these absorbers 320 will all still be supplied by the same chamber 313b (reservoir area) as seen in Figure 4 of Cho. 
Cho teaches that the absorbers 320 are coated with an antibody, enzyme, protein, or nucleic acid that can detect heavy metals, but Cho does not teach where a plurality of detection members each being coated with a respective different reagent, each reagent containing a different organic material, each organic material containing organic ligands configured to produce a color development reaction with the heavy metals of the fluid sample (Cho; [0102]). 
In the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
	Table 2 of Rupp shows the levels of elemental minerals in healthy patients, where the levels are used to determine if there is an excess or deficient mineral amount (Rupp; [0034]). It is further stated by [0034] that the reagent should be provided in a concentration sufficient to detect the desired level of mineral. As such it is understood that there will be different concentrations of organic ligands. 
It would have been obvious to one skilled in the art to modify the reaction region of Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN where the concentrations vary depending on the level of elemental minerals desired to be detected as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
It is understood that the materials listed by Rupp are organic materials that contain organic ligands, as they are the same materials that are listed in the instant claim 11. Further, the materials of Rupp are understood to be configured to produce a color development reaction with the heavy metals of the fluid sample. 
The combination above does not teach where each detection unit comprises a respective plurality of three or more sections coated with the respective different reagent, each section being coated with the respective organic material having different respective concentrations of the organic ligands, an entirety of each section being coated with the respective organic ligand having the different respective concentrations of the organic ligands, each of the detection members comprising a respective development area coated with the respective organic material configured to produce the color development reaction with heavy metals of the respective fluid sample so that the respective fluid sample is developed, 
the plurality of sections of each detection member being disposed adjacent to one another along a longitudinal direction of the detection member, the plurality of sections of each detection member being configured to receive a respective portion of a respective one of the fluid samples flowing successively through the sections from a first section closest to the respective reservoir area towards a last section farthest from the respective reservoir area, the first section of each development area being coated with a highest concentration of the organic ligand, the plurality of sections of each detection member being continuously arranged so that boundaries thereof are in contact with each other along the longitudinal direction of the detection member.  
In the analogous art of test strips with reaction areas that have colors based on the characteristic of the analyte in different ranges of values, Tsai teaches a test strip with a set of reaction areas (Tsai; abstract, [0074]).
	Specifically, Tsai teaches where a test strip 1300 contains a set of reaction areas 1302A, 1302B, 1302C, 1302D, where each reaction area is to detect a different range of values of an analyte characteristic in a specimen sample, where to detect these different ranges, the reaction areas have different concentrations of one or more reagents (Tsai; [0074]). It is seen in Figures 13A-D that the four reaction areas 1302A, 1302B, 1302C, 1302D are all adjacent to one another along a longitudinal direction of the test strip 1300. It is understood that each of Figures 13B-D show the results of a different specimen sample being applied, with Figure 13B receiving a sample of 150 mg/dL, 13C receiving 300 mg/dL, and 13D receiving 600 mg/dL (Tsai; [0076]-[0078]). 
	It would have been obvious to one skilled in the art to modify the absorber of modified Cho such that there are sections of reagents that have different concentrations as taught by Tsai because Tsai teaches that by differing the concentration of the reagents, it allows for the detection of different ranges of values of the analyte characteristic (Tsai; [0074]). 
	It is understood that now, modified Cho will have an absorber that has one of the organic ligands as described by Rupp, where that organic ligand will now be placed on the absorber in sections of varying concentrations in the arrangement as taught by Tsai. It is understood that all the absorbers will have this configuration now. 
	The combination of Cho, Yoo, Rupp, and Tsai do not teach a ruler configured to measure a color developed distance of the color development reaction, the ruler being positioned alongside the detection unit, nor where the first section of each development area being coated with the highest concentration of the organic ligand. 
	In the same problem-solving area of testing for the quantity of a substance being tested for in a sample, Campbell teaches where a test chemical is varied along the length of a test strip (Campbell; page 2 paragraph 1, page 8 paragraph 6).
	 Specifically, Campbell teaches where a test strip 10 is provided with a test chemical that is varied along the length of the test strip, where a higher density of test chemical is deposited on the bottom of the strip in comparison to the top and the results are read by comparing the strip against a scale that is precalibrated according to the precise amount of test chemical at each point on the strip (Campbell; page 8 paragraph 6, Figures 2a, d, e). Campbell page 8 paragraph 6 describes where a low concentration of drug will cause the bottom region of the strip to change color and the top region to remain unchanged. 
	It would have been obvious to one skilled in the art to modify the device of modified Cho such that the concentration of the materials taught by Rupp go from high concentration to low concentration, as well as a scale for the measurement as taught by Campbell because Campbell teaches that with a high to low concentration of test chemical, the results can be read against the scale to determine the amount of test chemical at each point on the test strip (Campbell; page 8 paragraph 6). 
	It is understood each absorber of modified Cho will now have one of the materials taught by Rupp placed on the absorber, where the material will be placed in at least 4 different sections of varying concentrations as taught by Tsai with the sections contacting one another, and where the first section that will be closest to the reservoir area (second chamber 313b seen in Figure 4 of Cho) will have the highest concentration as taught by Campbell. As seen in the annotated Figure 2a-e of Campbell below, the area enclosed by the dashed rectangle is the bottom of the test strip, where it is understood that the highest concentration of test chemical will be on the boxed end. For example, in Figure 2e of Campbell the highest concentration would be where the 0 is located and will decrease as it moves upwards. Therefore, sample will come into contact with the highest concentration test chemical first. Further, there will also now be a scale provided as taught by Campbell seen in Figures 2a, d, and e that will be placed next to the absorber (detection unit) of modified Cho such that the scale can be compared to the absorber (detection unit) and will allow for a quantitative analysis of the fluid sample. 

    PNG
    media_image1.png
    196
    285
    media_image1.png
    Greyscale

Regarding claim 5, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the concentration of the organic ligands of the organic material coated in the section of each detection member located i-th from the respective reservoir area is lower than the concentration of the organic ligands of the organic material coated in the section located i-1-th from the respective reservoir area, wherein i is a natural number from 1 to n, see claim 1 supra.
The absorbers of Cho have been modified with Tsai such that now there are at least four sections that contact one another per absorber, where the material on the absorbers are any of those listed by Rupp, and the concentration will be the highest at the bottom of the absorber as taught by Campbell. The bottom of the absorber being understood to be the section closest to the second chamber 313b (reservoir area) of Cho.  
Regarding claim 7, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:
a first rotation of the rotatable platform (310) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit (311a) is moved to the respective microfluidic siphon channel (331a);
a second rotation of the rotatable platform so that the fluid sample moved to each respective microfluidic channel (331a) is moved to the respective reservoir area (313b); and 
stopping rotation of the rotatable platform (310) so that the fluid sample moved to each respective reservoir area (313b) is developed in the first detection unit (320).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 7. 
Regarding claim 8, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein each microfluidic siphon channel (331a) includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform (310). 
It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 9, modified Cho teaches the device according to claim 7. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 9. 
Regarding claim 10, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: Cho has been modified by Rupp such that the organic ligands include dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol, where Table 2 of Rupp lists compounds that are detectable by these ligands are nickel, iron, copper, lead, and mercury. 
Regarding claim 11, modified Cho teaches the device according to claim 10. Modified Cho further teaches wherein each organic material that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 1 and 10 supra. 
Regarding claim 16, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein, within each detection member, the last section has a lowest one of the respective concentrations, see claims 1 and 5 supra. 
Cho has been modified with Tsai and Campbell such that the absorbers will now have one of the materials taught by Rupp placed on the absorber, where the material will be placed in at least four sections that contact one another where the concentration will be the highest at the bottom, where the bottom is closest to the second chamber 313b (reservoir region) of Cho. As the concentration lessens as the sections progress, the last section will have the lowest concentration. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), Tsai (US-2015/0254845-A1), and Campbell (GB-2386331-A), and in further view of Kellogg (US-2001/0001060-A1). 
Regarding claim 6, modified Cho teaches the device according to claim 1. Modified Cho does not teach a respective air circulation channel connecting each sample injection unit and another end of each respective detection unit, wherein each air circulation channel is configured to increase a rate of evaporation of the fluid sample in the respective detection unit and is configured to prevent a moisture condensation phenomenon in the respective detection unit. 
In the analogous art of utilizing centripetal force due to rotation of a platform to motivate fluid movement through microchannels embedded in the microplatform, Kellogg teaches a platform with various microfluidic components (Kellogg; abstract). 
	Specifically, Kellogg teaches where overflow and fluid chambers are connected to air channels that permit venting of air displaced by fluid movement on the platform (Kellogg; [0092]). It is seen in Figure 2 that there is an air channel 211 that is connected to an entry port 201 as well as other components such as fluid chamber 204, overflow chamber 205, and chamber 210 (Kellogg; [0092], [0094]). 
	It would have been obvious to one skilled in the art to modify the device of modified Cho such that it has the air channel as taught by Kellogg because Kellogg teaches that an air channel permits venting of air displaced by fluid movement (Kellogg; [0092]). 
It is understood that the air circulation channel will connect the port 311a (sample injection unit) and an end of where an absorber 320 (detection unit) is.  

Response to Arguments
Applicant’s arguments, see page 6, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 7-11, 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of translated Cho (KR-2013/0000009-A) in view of Yoo (US-2010/0297659-A1), Rupp (US-2003/0203495-A1), Tsai (US-2015/0254845-A1), and Campbell (GB-2386331-A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796